          Case 7:20-cv-00688-PMH Document 5 Filed 01/31/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

In re:
                                                    CASE NO. 18-35379-cgm
KEVIN JARED ROSENBERG,
                                                    Chapter 7
                         Debtor,                    ADV. PRO. NO. 18-09023-cgm


EDUCATIONAL           CREDIT         MANAGEMENT 7:20-cv-00688-CS
CORPORATION

                         Appellant

  v.

KEVIN JARED ROSENBERG,

                         Appellee




         OPPOSITION TO MOTION TO APPEAL AN INTERLOCUTORY ORDER




                                                                             1
          Case 7:20-cv-00688-PMH Document 5 Filed 01/31/20 Page 2 of 6



       Kevin Rosenberg (“Petitioner” or “Appellee”) respectfully submits this response in

opposition to ECMC’s (“ECMC” or “Appellant”) motion for leave to appeal.


                                 PROCEDURAL HISTORY


       Petitioner filed a petition for relief under Chapter 7 of the Bankruptcy Code on March 12,

2018 and received discharge on July 26, 2018. On June 18, 2018, the Petitioner filed an adversary

proceeding seeking to discharge certain debts pursuant to 11 U.S.C. § 523(a)(8) (Bk Dkt. 1). On

August 27, 2019, Plaintiff filed for summary judgment (Bk. Dkt. 44). On October 8, 2019, ECMC

filed a Cross Motion for Summary Judgement and opposition to Petitioner’s Motion (Bk. Dkt. 44).

On October 22, 2019, Petitioner field his response to ECMC’s motion (Bk. Dkt. 53). On

November. 19, 2019, ECMC field its supplemental response to Petition’s motion (Bk. Dkt. 58).

On January 7, 2020, the bankruptcy court issued an its decision in favor of Petitioner (Bk. Dkt.

68). On January 17, 2020 ECMC filed a Notice of Appeal and Statement of Election (“Notice of

Appeal” or “Notice”), and a Motion for Leave to Appeal the denial of ECMC’s summary judgment

motion (“Motion for Leave to Appeal” or “Motion”) (Bk. Dkt. 69,70). On January 24, 2020, he

bankruptcy court entered final judgment and granted ECMC’s motion on (Bk. Dkt. 72, 73). On

January 27, 2020, Petitioner submitted a letter to the bankruptcy court requesting leave

reconsideration of the order granting ECMC’s motion for interlocutory appeal (Bk. Dkt. No. 75).

On January 31, 2020, ECMC filed the designation of contents and statement of issues with the

bankruptcy court (Bk. Dkt. No. 76).

       Appellee’s counsel confesses to some confusion as to the posture of the putative appeal.

ECMC filed its Notice of Appeal before its Motion for Leave to Appeal (although by only a few

minutes), which ordinarily would deprive the bankruptcy court of the jurisdiction to rule on the




                                                                                               2
          Case 7:20-cv-00688-PMH Document 5 Filed 01/31/20 Page 3 of 6



Motion for Leave to Appeal. However, because both the Notice and Motion were filed before

entry of the final judgment, neither the Motion nor the Notice would have been operative until the

judgment was entered on January 24, 2020. See Fed. R. Bankr. Pro. 8002(a)(2); See In re Reifler,

2018 WL 3212464, at *3 (S.D.N.Y. 2018). On January 24, 2020, the bankruptcy court entered the

judgment, and also granted ECMC’s Motion for Leave to Appeal. Petitioner thereafter filed a

letter with the bankruptcy court requesting leave to move for reconsideration of the Order granting

the Motion for Leave to Appeal, which was not taken up by the bankruptcy court. The Notice of

Appeal that had been filed in the bankruptcy court was then docketed in this Court on January 24,

2020, along with the Motion for Leave to Appeal—but without the bankruptcy court’s Order

granting the Motion. Appellee then calculated that this response would be due in this Court 14

days from January 24, 2020. However, on January 31, 2020, ECMC docketed the designation of

contents and statement of issues in the bankruptcy court, a filing which should bear the same

deadline as Appellee’s response to the Motion. Rather than attempting to further unravel what

may amount to Appellee’s counsel’s misreading of the Rules, Appellee has elected to file this

response today in this Court.

                                     LEGAL STANDARD

       “The standard of review of an interlocutory order of the bankruptcy court under 28 U.S.C.

§ 158(a) is the standard which governs an interlocutory appeal under 28 U.S.C. § 1292(b).” In re

Hypnotic Taxi LLC, 2017 WL 1393674, at *3 (Bkrtcy. E.D.N.Y. 2017). § 1292(b) provides for

certification of an order for interlocutory appeal when the court determines: “(1) that such order

involves a controlling question of law (2) as to which there is a substantial ground for difference

of opinion and (3) that an immediate appeal from [that] order may materially advance the ultimate

termination of the litigation.” In re Hypnotic Taxi LLC, 2017 WL 1393674, at *3 (Bkrtcy.




                                                                                                 3
          Case 7:20-cv-00688-PMH Document 5 Filed 01/31/20 Page 4 of 6



E.D.N.Y. 2017). The proponents of an interlocutory appeal have the burden of showing that all

three of the substantive criteria are met. See Casey v. Long Island R.R., 406 F.3d 142, 146 (2d

Cir.2005). “These three prerequisites create a significant hurdle to certification, and the barrier is

only elevated by the mandate that section 1292(b) be ‘strictly limited’ because ‘only exceptional

circumstances [will] justify a departure from the basic policy of postponing appellate review until

after the entry of a final judgment.’ ” McNeil v. Aguilos, 820 F.Supp. 77, 79 (S.D.N.Y.1993)

(Sotomayor, J.). “[E]ven where the three legislative criteria of section § 1292(b) appear to be met,

district courts retain unfettered discretion to deny certification if other factors counsel against it.”

Transp. Workers Union of Am., Local 100 v. NYC Transit Auth., 358 F.Supp.2d 347, 351

(S.D.N.Y.2005) (internal quotation marks omitted) (internal citations omitted).


                                            ARGUMENT

  I.    Defendant has not met the statutory burden under § 158(a)(3) and § 1292(b)

    Although ECMC conceded in its notice and motion that the order was nonfinal, ECMC did not

address any of the elements under § 1292. In re Reifler, 2018 WL 3212464, at *4 (S.D.N.Y., 2018)

(“Appellant does not make any arguments grounded in the § 1292(b) elements, and the Court will

not construct any arguments on his behalf.”) (Seibel, J). Appellee cannot detect any controlling

question of law that would be addressed by ECMC ‘s motion, let alone a controlling question of

law that could only be independently addressed through the proposed interlocutory appeal rather

than the final appeal ECMC has also taken. The bankruptcy court applied Second Circuit precedent

to the facts of the case, and discharged Appellee’s debt owed to ECMC. In re Rosenberg, 2020

WL 130302, at *6 (Bkrtcy.S.D.N.Y. 2020) (“Petitioner has satisfied the Brunner test . . . it is

hereby ORDERED that Student Loan imposes an undue hardship on the Petitioner and is

discharged.”). Accordingly, whatever dispute ECMC has with this result must be a factual issue,



                                                                                                      4
          Case 7:20-cv-00688-PMH Document 5 Filed 01/31/20 Page 5 of 6



which is not suitable for an interlocutory appeal. Buckskin Realty Inc. v. Greenberg, 552 B.R. 40,

44 (E.D.N.Y., 2016) (“The question of law must be a ‘pure’ question that does not require resort

to the case docket for study.”). See also Securities Investor Protection Corporation v. Bernard L.

Madoff Investment Securities LLC, 2017 WL 4838575, at *3 (S.D.N.Y., 2017). Furthermore, this

is a particularly inappropriate factual issue because the bankruptcy court did not make any factual

findings as to ECMC’s motion. ECMC has no factual record for this Court to review but is rather

asking this Court to create a factual record upon which this Court would also exercise appellate

jurisdiction. This is not a suitable posture for an interlocutory appeal.” Buckskin Realty Inc. v.

Greenberg, 552 B.R. 40, 45 (E.D.N.Y. 2016) (“In order to reach a conclusion on this question, the

court would have to conduct fact-finding.”). If this Court reverses the final order of the bankruptcy

court, ECMC can then renew its motion for summary judgment. The bankruptcy court will then

make findings of established facts. If ECMC prevails, the Petitioner will seek review of that record

before this Court.

   ECMC has presented no question of law, let alone a controlling question of law, meriting an

interlocutory appeal. Rather, ECMC asks this Court to grant its appeal for reasons of judicial

economy. But reasons of judicial economy are precisely why interlocutory appeals are disfavored.

Hengjin Sun v. China 1221, Inc., 2015 WL 5544257, at *3 (S.D.N.Y.,2015)(“[F]ederal practice

strongly disfavors discretionary interlocutory appeals [as they] prolong judicial proceedings, add

delay and expense to litigants, burden appellate courts, and present issues for decisions on

uncertain and incomplete records, tending to weaken the precedential value of judicial opinions.”).

Whether it is most economical for ECMC is not the economy of first concern. The proposed

interlocutory appeal will multiple the pleadings, add delay and expense to Appellee, and further

burden this court. Interlocutory appeals are a rare exception for a reason and should not be granted




                                                                                                   5
          Case 7:20-cv-00688-PMH Document 5 Filed 01/31/20 Page 6 of 6



solely to convenience ECMC. Id. at *3 (S.D.N.Y. 2015) (“[A]n interlocutory appeal is ‘a rare

exception.”).


                                       CONCLUSION

       For the foregoing reasons Petitioner requests that this Court deny the Motion.




Dated: January 31, 2020




                                            Respectfully submitted,

                                     By:    /s Austin C. Smith


                                            SMITH LAW GROUP
                                            Austin C. Smith,
                                            3 Mitchell Place, Suite 5
                                            New York, NY 10017
                                            917.992.2121

                                            Counsel for Petitioner-Appellee




                                                                                          6
